NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ALONZO DAY, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, -
Respondent-Appellee.

2012-7035

Appeal from the United States Court of Appeals for
Veterans Claims in 09-4491, Judge Robert N. Davis.

ON MOTION

Before RADER, Chief Judge, and GAJARSA and REYNA,
Circuit Judges.

PER CURIAM.
' oRDER

Alonzo Day, Jr. moves for reconsideration of the
court’s March 22, 2012 order dismissing his appeal as
untimely.

Upon consideration thereof,

DAY V. DVA 2

IT ls ORDERED THAT:

The motion for reconsideration is denied.

FoR THE CoURT

 0 7  /s/ Jan Horbaly
Dat:e J an Horbaly
Clerk

cc: Alonzo Day, Jr. t

Elizabeth A. Speck, Esq. us CG\FHFLHPFEALS ma
325 'THE FEDERN. C!RCUF|'

JUN 0 7 2012

JAN HUHBAL¥
CLEBK